Citation Nr: 0813562	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2008, the veteran and his spouse testified at 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, service 
connection was denied for a low back disability was denied.

2.  The evidence associated with the claims file subsequent 
to the January 2004 rating decision, when considered by 
itself or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2005, prior to its 
initial adjudication of the claim.  That letter informed him 
of the reason for the previous denial of his claim for 
service connection for a low back disability.  It also 
informed him of the definitions of the terms "new" and 
"material" and specifically requested him to submit all 
pertinent evidence in his possession.  In the Board's 
opinion, the veteran was adequately put on notice of the type 
of evidence he should submit or identify in order to reopen 
his claim.

The Board notes that the veteran was not provided with notice 
regarding the disability-rating and effective-date elements 
of his claim until May 2006, after the initial adjudication 
of the claim.  However, there is no prejudice to the 
appellant in proceeding with the appeal since, as explained 
below, the Board has determined that new and material 
evidence has not been submitted to reopen the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Consequently, no effective date or disability rating will be 
assigned, and the failure to provide earlier notice with 
respect to those elements of claim is no more than harmless 
error.

The Board notes that the record indicates that the veteran 
may be in receipt of Social Security Administration (SSA) 
disability benefits.  However, neither the veteran nor his 
representative has alleged that any disability determination 
by the SSA or the records upon which such determination was 
based are relevant to the issue currently before the Board, 
nor has either requested that the Board obtain these records 
in conjunction with the adjudication of the claim.  The Board 
has no reason to believe that evidence pertinent to the claim 
is in the possession of the SSA.  The Board, therefore, 
concludes that further delay of the appellate process for the 
purpose of obtaining those records is not warranted.

The record reflects that service medical records and post-
service treatment records have been obtained and that the 
veteran has been afforded a VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for a low back disability was denied in an 
unappealed rating decision of January 2004.  The RO 
determined that there was no medical evidence of a chronic 
low back disability in service, or within one year after 
service, and that there was no medical evidence establishing 
a link between the veteran's disability and service.

The evidence of record in January 2004 included the veteran's 
service medical records, which showed that he had been 
treated for back pain twice in 1979 but that his back was 
clinically evaluated as normal in September 1980, shortly 
before his release from active duty.  The evidence then of 
record also included VA outpatient treatment records dated 
from December 2000 to December 2003, which reflected a 
current diagnosis of a low back disability, and the report of 
a September 2003 VA examination, which did not relate the low 
back disability to service.

The pertinent evidence received since the January 2004 denial 
consists of VA outpatient treatment records dated from 
November 2003 to January 2006; a statement from the veteran 
received in September 2006; and the January 2008 hearing 
testimony of the veteran and his spouse.

The VA outpatient treatment records are essentially 
cumulative in nature in that they continue to show the 
presence of low back disability many years after the 
veteran's discharge from service.  They do not address a 
nexus between that disability and service, nor do they 
suggest the presence of a chronic low back disability within 
one year of the veteran's discharge from service.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

In the September 2006 statement, the veteran opined that his 
current low back disability is related to back injuries he 
sustained in service.  As a layperson without medical 
training, however, the veteran is not qualified to opine 
regarding issues of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.

At the January 2008 hearing, the veteran reported 
experiencing continuing low back symptomatology since 
service.  His spouse testified that he had no back problems 
before service and that he had told her about injuring his 
back during active duty.  The veteran also reiterated his 
belief that his low back disability was the result of his in-
service back injuries.  The Board acknowledges that the 
veteran and his spouse are capable of testifying regarding 
observable symptomatology and their personal experiences.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
their testimony does not establish a diagnosis of a low back 
disability within year of discharge, nor does it link the 
veteran's current low back disability to service.  As noted, 
as laypersons without medical training, the veteran and his 
spouse are not qualified to opine regarding issues of medical 
diagnosis or causation.  See, again, Espiritu, 2 Vet. App. at 
494-5.

In addition, the veteran testified at the January 2008 
hearing that he had undergone back surgery for the first time 
in 1991 and that his surgeons informed him that he should 
have undergone the surgery in the 1980s.  Although no medical 
evidence of this surgery is of record, the Board has presumed 
the credibility of the veteran's testimony for the purpose of 
considering whether new and material has been received.  
However, even assuming the credibility of this evidence, it 
is not sufficient to reopen the veteran's claim because it 
does not tend to show that the low back disability manifested 
within one year of discharge or that it is related to 
service.

Accordingly, the Board finds that none of the evidence 
submitted since the January 2004 denial of the veteran's low 
back claim is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received, and reopening of the claim of 
entitlement to service connection for a low back disability 
is not in order.

The Board notes that at the January 2008 hearing the veteran 
indicated that he would submit additional medical nexus 
evidence in support of his claim.  Although the record was 
held open for 90 days, no such evidence was received.  The 
veteran, of course, is free to reopen the claim in the future 
with medical nexus evidence, such as a statement from a 
physician, linking a current low back disability to his 
active service.


ORDER

Reopening of the claim of entitlement to service connection 
for a low back disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


